Citation Nr: 1725168	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  10-34 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.R. Gitelman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 until January 2001. 

This appeal initially came before the Board of Veteran's Appeals (Board) from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In August 2016, the Board remanded the TDIU claim for a medical opinion regarding whether the Veteran's combined service-connected disabilities rendered him unemployable.  A series of medical examinations relating to this matter was conducted in December 2016.

For the reasons detailed below, the Board grants the Veteran's claim for TDIU.


FINDING OF FACT

The Veteran is unable to obtain and maintain substantially gainful employment due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met. 38 U.S.C.A. § § 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In October 2013, the Veteran submitted a VA form 21-8940, an application for increased compensation based on unemployability.

TDIU

VA will grant a TDIU when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. § § 3.340, 3.341, 4.16 (2016). 

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (2016); 38 C.F.R. § § 3.340, 3.341, 4.16(a) (2016). 

For a veteran to prevail on a claim for a TDIU, the sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether a veteran is entitled to a TDIU, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. § § 3.341, 4.16, 4.19 (2016).

Here, the Veteran has been granted service connection for nine disabilities:  (i) sleep apnea, rated at 50 percent from March 26, 2007; (ii) post operative kidney stone with residual polyuria scar (claimed as kidney and bladder stones), rated at 40 percent from August 13, 2010; (iii) degenerative joint disease, right elbow, rated at 10 percent from February 1, 2001; (iv) bilateral tinnitus (previously evaluated as left ear tinnitus), rated at 10% from February 1, 2001; (v) Achilles tendonitis, right lower extremity, rated at 10 percent from August 26, 2009; (vi) Achilles tendonitis, left lower extremity, rated at 10 percent from August 26, 2009; (vii) degenerative joint disease, right hand, rated at 0 percent from February 1, 2001; (viii) lumbar spondylosis and mechanical back syndrome (claimed as low back pain), rated at 0 percent from February 1, 2001; and (ix) hearing loss left ear, rated at 0 percent from February 1, 2001.  Thus, as of August 26, 2009,  the Veteran had a single disability rated at 40 percent or more (sleep apnea, at 50 percent) and a combined rating at 70 percent or more (70 percent as of that date), and the Veteran has satisfied the schedular criteria for TDIU under 38 C.F.R. § 4.16(a). 

In the Veteran's October 2013 VA form 21-8940, the Veteran reported having 3 years of college and listed "business accounting" as part of his education and training.  As to the Veteran's employment background and qualifications, he indicated that he had worked in supply logistics and that the last time he had worked full-time was in June 2013.  His DD-214s list "sales clerk" and "afloat sales and service specialist" as his primary specialties.  
 
As noted above, the Board remanded this matter in an August 2016 decision to obtain further medical evidence regarding the Veteran's condition resulting from his combined service-connected disabilities as relates to his TDIU claim.  In a December 2016 VA examination addressing this question, the examiner offered the opinion that "there are no medical conditions listed that would limit the veteran from gaining employment."  The Veteran's sleep apnea, it was noted, could cause daytime sleepiness and fatigue and was managed by the use of a continuous positive airway pressure therapy (CPAP) machine.  His joint pain and stiffness could make movement difficult if the job required lifting, bending, and twisting.  They were managed by compound pharmacy medicine creams to decreased NSAID intake.  The kidney stone removal procedure was deemed "not limiting."  The examiner also indicated that "[w]e must also take into account [the Veteran's] advanced age and whether he has the endurance to perform assigned duties for an 8-hour period."  The Board notes that the regulations specifically prohibit using age as a factor in evaluating unemployability.  See 38 C.F.R. § 4.19.      

However, despite the December 2016 examiner's opinion, the Board notes that the question of employability is ultimately one for the fact finder to decide, and not a medical provider.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Examinations, including analyses of related functional loss, were conducted at the same time in December 2016 for each of the Veteran's service-connected disabilities, so a more thorough consideration of the issue is nevertheless possible.

In the December 2016 VA examination for kidney conditions, no functional limitations were described, and the examiner found that the Veteran's condition was asymptomatic.  The examiner reiterated the opinion for unemployability that the kidney stone removal was not limiting.    

In the December 2016 VA examination for degenerative joint disease, right elbow, no functional loss or impairment is reported by the Veteran.  Additionally, no flare ups are reported, the range of motion and muscle strength are normal, and no ankylosis is reported.  Although there was pain noted on range of motion, this did not result in or cause functional loss.  Pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  Here, too, the examiner uses precisely the same opinion language regarding no limitations on employment, as well as the reference to how the Veteran's joint pain caused joint stiffness, which was managed by the use of compound pharmacy medicine creams to decreased NSAID intake. 

In the December 2016 VA examination for the lumbar spondylosis and mechanical back syndrome, there is, again, no functional loss or impairment reported by the Veteran.  Range of motion and muscle strength are also normal, and although the Veteran reports flare-ups manifesting as on and off stiffness, the examiner has determined that any pain, weakness, fatigability or incoordination associated with such flare ups does not significantly limit the Veteran's functional ability.  Although there was pain noted on flexion, this did not result in or cause functional loss.  There was no additional loss of function or motion upon repetitive-use testing, and pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  No ankylosis of the spine is reported.  Again, the same opinion language dismissing the possibility of limitation on potential employability and referencing joint stiffness, which was managed by the use of compound pharmacy medicine creams to decreased NSAID intake, is repeated from the opinions described above.   

A December 2016 VA examination for degenerative joint disease of the right hand yields similar results.  Flare ups are experienced while carrying items with the right hand, producing pain, but even during such flare ups, neither pain, weakness, fatigability, nor incoordination significantly limit the Veteran's functional ability.  Functional loss or impairment is also not otherwise reported by the Veteran.  Range of motion and grip strength is reported as normal in both hands, and there is no ankylosis.  Although there was pain noted on range of motion, this did not result in or cause functional loss.  There was no additional loss of function or motion upon repetitive-use testing, and pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  The same opinion language on employability is repeated.

The December 2016 VA examination for Achilles tendonitis (stated as "right lower extremity," but actually encompassing Achilles tendonitis in both the right and left service-connected lower extremities) also reports no overall functional impairment as a result of the disability.  The Veteran reports flare ups causing occasional pain in the right ankle, but without associated pain, weakness, fatigability or incoordination sufficient to significantly limit functional ability during the flare up.  Range of motion and strength are normal in both ankles.  Although there was pain noted on dorsiflexion, this did not result in or cause functional loss.  There was no additional loss of function or motion upon repetitive-use testing, and pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  There is no ankylosis associated with either ankle.  The same previously-referenced opinion language as to the absence of employability limitations is used. 

In the December 2016 VA examination for sleep apnea, the Veteran reports having loud snoring, excessive daytime sleepiness, and decreased concentration.  The same language regarding employability from previous December 2016 VA examinations described above is used, including the recitation that the "obstructive sleep apnea is managed by CPAP."  Nevertheless, the examination also reports that the condition results in "persistent daytime hypersomnolence," with no other analysis of any functional limitation, related to work or otherwise, that such hypersomnolence might entail.

In the December 2016 VA examination for hearing loss and tinnitus, it is noted in the hearing loss section that the Veteran reported that he had "difficulty communicating through the telephone more especially if there is a background noise around."  He also reported repeatedly having to ask co-workers and his supervisor to repeat themselves.  He also mentioned having to turn the television volume higher at home.  The Veteran also reported that his tinnitus interfered with his hearing, though without further description.

An October 2015 VA examination performed in the context of the Veteran's original Achilles tendonitis service connection claim is described as causing flare ups in both the right and left ankles causing "throbbing pain" that can last more than 24 hours.  While the examination report offers the opinion that there is no functional loss associated with this disability, in his October 2016 notice of disagreement submitted with respect to the disability rating percentage assigned, the Veteran states that the examiner "totally failed to express an opinion on whether pain could significantly limit functional ability during flare ups," relying instead solely on range of motion measurements for his findings.  The Veteran also points out that the frequency of flare ups is not addressed in the report.

With regard to the Veteran's sleep apnea, an October 2013 medical record describes the Veteran as awakening three to four times per night, being tired all day, falling asleep in the afternoon, and getting drowsy while driving.

With respect to hearing loss, a December 2012 VA examination reports that the Veteran can have difficulty understanding quiet conversation as well as hearing speech at a distance.  He also notes that the Veteran sometimes cannot determine which direction sound is coming from, and that he has some difficulty hearing speech over a telephone.  In an earlier medical record, from a November 2009 consultation, the Veteran reported that his hearing and tinnitus had, as of that point, been worsening for months.

As to the Veteran's own statements about his employment situation, in a February 2017 statement offered in response to the supplemental statement of the case issued in this matter, the Veteran indicates that he voluntarily left the workforce in June 2013 because the combined effects of his medical conditions made it difficult for him to maintain his employment.  In his May 2014 notice of disagreement, the Veteran detailed how due to daytime sleepiness his job performance suffered, causing him to come to the realization that as someone whose job sometimes entailed loading and unloading truck trailers with a forklift he was endangering both himself and his co-workers.  In addition, he noted having trouble remembering things, as well as having a tendency to fall asleep when sitting down.  This daytime activity, in turn, affected the quality of his sleep.  Though the Veteran was pleased with his compensation offered by this position, he ultimately felt unfit physically and mentally to perform his job duties and decided not to continue.

In his February 2016 VA 9 form, the Veteran noted that his supervisor in his last position specified in his filing of the VA form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, that the Veteran retired due to his health issues.  This employer also recommended to the Veteran that he retire because of these issues.  In his submission, the Veteran also details specific incidents, including minor accidents damaging equipment and misplacing expensive ship and aviation parts, resulting from his sleepiness at work.  He also notes his inability to perform multiple mental tasks simultaneously, and describes numerous minor instances of forgetfulness.  Again, he cites what he feels are the dangers to him and his co-workers from his continuing to work as a result of his inability to concentrate.  

In addition, with respect to his bilateral Achilles tendonitis claim, the Veteran, in an October 2016 statement offered in support of that claim reports that he has two or more incapacitating flare ups from this condition per year.  These flare ups are not documented, he says, because he has adopted his doctor's at-home care instructions, seeking outside medical help only when the duration of such flare ups reaches a week.

While lay evidence can be competent and sufficient to establish a diagnosis, whether this is the case in any given situation is a question of fact to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d. 1372, 1376-77 (Fed. Cir. 2007).     Here, the Veteran is offering evidence as to his physical and mental symptoms, such as sleepiness, lack of focus and forgetfulness at work, or the extent of physical discomfort and the resultant level of incapacitation he experiences.  He is not offering medical opinion.  The Veteran is competent to attest to facts that are within his personal knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).   Additionally, the Board sees no reason to consider these statements as anything other than fully credible.  They are consistent with each other and with other evidence of record.

Considering the Veteran's background and education, and given the array of symptoms attributable to the Veteran's service-connected disabilities, the Board finds that such symptoms would render it impractical for the average person to follow a substantially gainful occupation.  Here, the Veteran's inability to focus and concentrate, as well as the impairment to his memory, make even the most sedentary positions beyond his capacity.  In addition, his difficulty talking on the telephone, and hearing people either far away or closer by in any situation with background noise, make communication extremely difficult.  Moreover, flare-ups of his physical ailments, though not frequent, appear to be occasionally incapacitating, sometimes for significant periods of time, so that periodic sudden absenteeism could pose additional issues.

Based on a careful review of all of the evidence, the Board finds that the evidence is at least in equipoise that the Veteran's service-connected disabilities combined preclude him from securing or maintaining gainful employment.  Resolving all doubt in favor of the Veteran, the Board concludes that a TDIU is warranted.


ORDER

The Veteran's claim for entitlement to a total disability rating based on individual unemployability (TDIU) is granted.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


